Name: Commission Regulation (EC) No 1699/2004 of 30 September 2004 amending Regulation (EC) No 275/2004 as regards registration of imports of steel ropes and cables produced by one Moroccan exporting producer
 Type: Regulation
 Subject Matter: international trade;  iron, steel and other metal industries;  industrial structures and policy;  Africa;  competition;  trade
 Date Published: nan

 1.10.2004 EN Official Journal of the European Union L 305/25 COMMISSION REGULATION (EC) No 1699/2004 of 30 September 2004 amending Regulation (EC) No 275/2004 as regards registration of imports of steel ropes and cables produced by one Moroccan exporting producer THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (the basic Regulation) (1), and in particular Articles 13 and 14 thereof, After consulting the Advisory Committee, Whereas: A. PROCEDURE (1) The Council, by its Regulation (EC) No 1796/1999 (2), imposed in August 1999 an anti-dumping duty of 60,4 % on imports of steel ropes and cables (steel wire ropes or SWR) originating, inter alia, in the Peoples Republic of China (PRC). (2) On 5 January 2004, the Commission received a request, pursuant to Article 13(3) of the basic Regulation, from the European Federation of Wire Rope Industries (EWRIS) to investigate the alleged circumvention of the anti-dumping measures imposed on imports of steel ropes and cables originating in the PRC. According to the request, the circumvention practice consisted of transhipment of SWR originating in the PRC via Morocco to the Community. This request was submitted on behalf of producers representing a major proportion of the Community production of SWR and contained sufficient prima facie evidence regarding the factors set out in Article 13(1) of the basic Regulation. (3) The Commission initiated an investigation into the alleged circumvention by Regulation (EC) No 275/2004 (3) (the initiating Regulation). (4) Pursuant to Articles 13(3) and 14(5) of the basic Regulation, Article 2 of the initiating Regulation instructed the customs authorities to register imports of SWR consigned from Morocco, whether declared as originating in Morocco or not, as of 19 February 2004. (5) Article 2 of the initiating Regulation also provided that the Commission, by Regulation, may direct customs authorities to cease registration in respect of imports into the Community of products manufactured by producers having applied for an exemption of registration and having been found not to be circumventing the anti-dumping duties. B. REQUESTS FOR EXEMPTION (6) Within the deadlines laid down in Article 3 of the initiating Regulation, the Commission received a request for exemption from the registration and measures from one exporting producer, Remer Maroc SARL, Settat, Morocco (the applicant). C. INVESTIGATION PERIOD (7) The investigation period covered the period from 1 January 2003 to 31 December 2003 (the IP). Data were collected from 1999 up to the end of the IP to investigate the alleged change in the pattern of trade. D. FINDINGS IN RESPECT OF REMER MAROC SARL (8) The applicant replied to the questionnaire sent by the Commission in the course of the investigation. The Commission carried out a verification visit at the companys premises in Morocco. (9) The applicant was set up in 2001 as a fully-owned subsidiary of the Italian company Remer Italia. During the IP, the applicant, exported only a very small quantity of the product concerned to the Community, representing less than 5 % of the total imports of SWR from Morocco in the same period. From the time the company was established, in 2001, the majority of its sales have been destined to the local Moroccan market. (10) It has also been established that the applicant is both a manufacturer and exporter of SWR, operating production facilities for the complete production process of the product concerned, making use of purchased steel wire, textile core and grease. It only sells its own production or that of its mother company in Italy, and never purchased any SWR, or other materials, from the PRC. Therefore, the company was found not to have circumvented the anti-dumping measures in force. (11) In the light of the above findings, registration of imports of SWR consigned from Morocco and produced by the applicant should cease. (12) Any decision concerning exporters should be limited to exemption from registration at this stage. If the Council subsequently adopts a Regulation extending the anti-dumping measures pursuant to Article 13 of the basic Regulation, it may also decide to exempt certain exporters from such extended measures. (13) The Commission therefore considers it appropriate to amend its initiating Regulation in so far as it provides for the registration of imports of SWR consigned from Morocco, whether declared as originating in Morocco or not. (14) This Regulation is based on findings specific to the applicant and does not prejudge any decision which the Council may take to extend the existing anti-dumping measures on SWR originating in the PRC to the same product consigned from Morocco, whether declared as originating in Morocco or not. (15) Interested parties were informed of the essential facts and considerations on the basis of which the Commission intended to cease the registration of imports of SWR produced by the applicant and were given the opportunity to comment. No objections were received, HAS ADOPTED THIS REGULATION: Article 1 The following paragraph shall be added to Article 2 of Commission Regulation (EC) No 275/2004: 4. Notwithstanding paragraph 1, imports of the product identified in Article 1 which are produced by the following companies shall not be subject to registration: Producer TARIC additional code Remer Maroc SARL, Zone Industrielle, Tranche 2, Lot 10, Settat, Morocco A567 Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 September 2004. For the Commission Pascal LAMY Member of the Commission (1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 461/2004 (OJ L 77, 13.3.2004, p. 12). (2) OJ L 217, 17.8.1999, p. 1. Regulation as amended by Regulation (EC) No 1674/2003 (OJ L 238, 25.9.2003, p. 1). (3) OJ L 47, 18.2.2004, p. 13.